        Case 1:19-cr-00789-PGG Document 364
                                        362 Filed 03/10/21
                                                  03/09/21 Page 1 of 1



                                       Law Offices of
                                Donald J. Yannella
                                  A Professional Corporation
                             Email: nynjcrimlawyer@gmail.com
                                    Tel: (212) 226-2883
                                    Fax: (646) 430-8379

70 Grand Avenue, Suite 100                                          233 Broadway, Suite 2370
River Edge, NJ 07661                                                    New York, NY 10279
                                                                        (Preferred mailing address)



                                                           March 9, 2021

Hon. Paul G. Gardephe
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
                                                                   March 10, 2021
       Re:    United States v. Angela Melecio
              19-cr-00789 (PGG)

Dear Judge Gardephe:

       I am counsel for Angie Melecio, who requests a temporary modification of her
travel restructions to visit her mother. I provided AUSA Louis Pellegrino and
Pretrial Officer Marnie Gerardino with my client’s travel plans, including the
address at which my client would be staying.

       Specifically, Ms. Melecio seeks a temporary modification of her travel
restrictions to permit travel to Rhode Island on March 27, 2021 and return on
March 28, 2021.

      AUSA Louis Pellegrino and United States Pretrial Officer Marnie Gerardino
inform me that they have no objection to this application.


                                          Sincerely,

                                          /s/

                                          Donald J. Yannella, Esq.

cc.    Pretrial Officer Marnie Gerardino
